Citation Nr: 1013027	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-00 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  What evaluation is warranted for residuals of a left 
knee injury since March 9, 2007?

2.  What evaluation is warranted for a stretch injury of the 
right (major) radial nerve since March 12, 2007?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran had active duty service from June 1990 to 
November 1990, and March 2002 to March 2004.  He also was a 
member of the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned noncompensable ratings from March 25, 2004.  In an 
August 2007 rating decision, the RO increased the Veteran's 
evaluation for a stretch injury of the right radial nerve to 
20 percent, and the rating for residuals of a left knee 
injury to 10 percent, each effective March 25, 2004.

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the Cleveland, 
Ohio, RO.  A copy of the transcript is of record.

In a June 2009 decision, the Board decided the initial 
ratings warranted for the periods prior to March 9th and 12th, 
2007, and remanded the appeal to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development as it applied to the periods beginning on March 
9th and 12th, 2007.  The AMC/RO completed the additional 
development as directed, continued to deny the claims for 
higher initial ratings, and returned the case to the Board 
for further appellate review.


FINDINGS OF FACT

1.  For the period beginning on March 9, 2007, the Veteran's 
residuals of a right knee injury were not characterized by 
either flexion limited to 30 degrees, or extension limited 
to 15 degrees, or by moderate recurrent subluxation or 
lateral instability.

2.  For the period since March 12, 2007, the Veteran's 
stretch injury of the right (major) radial nerve has not 
been productive of moderate incomplete paralysis.  

CONCLUSIONS OF LAW

1.  For the period beginning on March 9, 2007, the criteria 
for a rating in excess of 10 percent for residuals of a 
right knee injury have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2009).

2.  For the period since March 11, 2007, the criteria for a 
rating in excess of 20 percent for a stretch injury of the 
right radial nerve were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.124a, Diagnostic Code 8514 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of 
VA's compliance with the VCAA notice requirements would 
serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent 
evidence and testimony.  The Veteran has not given any 
indication that there is further evidence to be obtained, 
and he has not identified or requested additional evidence 
which VA has not obtained.  In sum, there is no evidence of 
any VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.  See  
38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by an 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
however, it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's right radial nerve and left knee 
disorders.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found - a practice known as 'staged' 
ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

Left Knee.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

The applicable rating criteria provide that, limitation of 
flexion of the leg to 60 degrees warrants a noncompensable 
evaluation.  Limitation of flexion of the leg to 45 degrees 
warrants a 10 percent rating.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants 
a noncompensable evaluation.  A 10 percent evaluation 
requires that extension be limited to 10 degrees.  A 
20 percent evaluation requires that extension be limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The December 2009 examination report notes the Veteran's 
complaints of persistent knee pain since surgery in 2003 or 
2004.  He reported some aching, soreness, and tenderness, 
and flare-ups occurred with heavy use.  The examiner noted 
past MRI examinations had not shown any internal 
derangements.  He also noted the Veteran used no assistive 
devices, and the Veteran was currently unemployed.  Physical 
examination revealed range of motion of 0 to 110 degrees, 
with pain over the last 30 degrees of flexion, that is, pain 
from 80 to 110 degrees.

The Veteran's right knee has continued to manifest a range 
of motion at the noncompensable rate.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Thus, his assigned 10 
percent rating compensates him for his functional loss due 
to pain.  38 C.F.R. §§ 4.40, 4.45.  The Board finds the 
preponderance of the evidence shows a higher rating was not 
met or approximated, as flexion was better than 30 degrees 
and the appellant showed full extension.  The examiner also 
noted that, while the Veteran would experience pain with 
repetitive use, examination did not indicate he would 
experience an additional loss of range of motion.  Further, 
the examiner noted the left knee is stable.  Thus, there is 
no factual basis for a separate rating for recurrent 
subluxation or instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  In light of the objective findings on 
clinical examination, the Veteran's right knee continued to 
more nearly approximate a 10 percent rating.  38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261.  
There is no factual basis for a staged rating.  The benefit 
sought on appeal is denied.

Right Radial Nerve.

Radial nerve symptomatology is rated under Diagnostic Code 
8514.  See 38 C.F.R. § 4.124a.  A 20 percent rating is 
warranted for mild, incomplete paralysis of the radial nerve 
on the major side, and a 30 percent rating is warranted for 
moderate incomplete paralysis.  The Veteran is right handed.  
Under these criteria, the term "incomplete paralysis" 
indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
note preceding Diagnostic Code 8510.

Complete paralysis of the radial nerve manifests as follows: 
drop of the hand and fingers, wrist and fingers perpetually 
flexed, the thumb adducted falling within the line of the 
outer border of the index finger, or where the patient 
cannot extend the hand at the wrist, extend the proximal 
phalanges of the fingers, extend the thumb, or make lateral 
movement of the wrist, or where there is supination of the 
hand, weakened extension and flexion of the elbow, or where 
loss of synergetic motion of extensors seriously impairs the 
hand grip, or where total paralysis of the triceps occurs 
only as the greatest rarity. 38 C.F.R. § 4.124a, Diagnostic 
Code 8514.

As noted in the Introduction, the Board remanded the 
Veteran's appeal for an examination to determine the current 
severity of his right radial nerve symptomatology.  The 
December 2009 neurological examination report notes the 
Veteran complained of occasional clicking and pain that shot 
across his right shoulder.  He also noted occasional loss of 
motion of the shoulder as well as occasional numbness in the 
shoulder area which radiated to the mid forearm.  The 
Veteran reported he seemed to drop his keys from his right 
hand but not from his left.  He no longer worked as a home 
inspector, but he indicated no problem with his activities 
of daily living, except sometimes he might have trouble 
tying his shoes.

Physical examination revealed no obvious loss of muscle mass 
in the right upper extremities in either the shoulder 
girdle, arm, forearm, hand/wrist, or interossei muscles.  
The Veteran told the examiner during examination that he did 
not have about 50 percent of his sensory perception to pin 
prick sensation over the right dorsum of the hand as 
compared to the left.  The examiner noted, however, the 
balance of the radial nerve and its root distribution from a 
sensory point of view were fully intact.  Motor examination 
revealed mild weakness of wrist extension of the right 
graded as 4+/5, but no extension weakness of the right arm 
at all, as shown by triceps motor of +5/5.  Grip strength on 
the right was moderately weak compared to the left.  
Supination and pronation seemed to be mildly weakened on the 
right compared to the left.  Extension of the Veteran's 
right set of fingers was full and symmetric with the left.  
There was negative Tinel's and Phalen's on the right.  Deep 
tendon reflexes on the right were +2/4.

The examiner's diagnostic impression was that the objective 
findings on clinical examination did not suggest the 
presence of a radial nerve injury as related to the 
Veteran's subjective symptoms.  The Board notes further, 
however, that clinical examination revealed deficits other 
than loss of sensation: mild weakness of wrist extension, 
supination and pronation.  These areas are addressed by 
Diagnostic Code 8514.  As a result, the Board finds his 
right radial nerve disorder most nearly approximates the 
assigned 20 percent rating and not higher.  38 C.F.R. 
§§ 3.400(o), 4.3, 4.7, 4.124a, Diagnostic Code 8514.  The 
December 2009 orthopedic examination report notes the 
examiner noted the Veteran's right shoulder orthopedic 
injury and symptoms were not related to his radial nerve 
symptomatology.  Thus, they have no bearing on the rating of 
his right radial nerve symptomatology.

The Board considered whether the facts of the Veteran's 
appeal merits referral for extraschedular consideration and 
finds the rating criteria considered in this case reasonably 
describe the Veteran's disability level and symptomatology.  
Consequently, his disability picture is contemplated by the 
rating schedule, as the very symptoms manifested by his 
right radial nerve and left knee disorder, and discussed 
above, are included in the schedular rating criteria.  There 
is nothing in the record to distinguish this case from the 
cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Thus, 
the Board finds the currently assigned schedular ratings 
adequately address, as far as can practicably be determined, 
the average impairment of earning capacity due to the 
Veteran's service-connected right radial nerve and left knee 
disorders.  See 38 C.F.R. § 4.1.  As a result, the Board 
finds the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence 
is against the Veteran's claims, however, the doctrine is 
not for application.  Schoolman v. West, 12 Vet. App. 307, 
311 (1999).


ORDER

Entitlement to initial evaluation higher than 10 percent for 
the period beginning on March 9, 2009, for residuals of a 
left knee injury is denied.



Entitlement to initial evaluation higher than 20 percent for 
a stretch injury of the right radial nerve since March 11, 
2007, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


